SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 16, 2012 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-3034 41-0448030 (Commission File Number) (IRS Employer Identification No.) 414 Nicollet Mall, Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (612) 330-5500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Xcel Energy Inc. (the Company) held its 2012 annual meeting of shareholders on May16, 2012. At the meeting, shareholders: · elected all 11 directors nominated by the Board of Directors; · ratified the appointment of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for 2012; · approved an amendment to eliminate cumulative voting in the election of directors; · approved other stylistic, clarifying and conforming amendments to, and the restatement of, the Company’s Amended and Restated Articles of Incorporation; · approved, on an advisory basis, the Company’s executive compensation as set forth in the 2012 proxy statement; and · did not approve a shareholder proposal presented at the meeting on the separation of the role of Chairman and Chief Executive Officer. Set forth below are the final voting results for each of the proposals. Proposal 1 — Election of Directors Name Votes For Votes Against Votes Withheld Broker Non-Vote Gail Koziara Boudreaux Fredric W. Corrigan Richard K. Davis Benjamin G.S. Fowke III Albert F. Moreno Christopher J. Policinski A. Patricia Sampson James J. Sheppard David A. Westerlund Kim Williams Timothy V. Wolf Proposal 2 — Proposal to ratify the appointment of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for 2012. Votes For Votes Against Votes Abstained Proposal 3 — Proposal to amend the Company’s Amended and Restated Articles of Incorporation to eliminate cumulative voting in the election of directors. Votes For Votes Against Votes Abstained Broker Non-Votes Proposal 4 — Proposal to approve other amendments to, and the restatement of, the Company’s Amended and Restated Articles of Incorporation. Votes For Votes Against Votes Abstained Broker Non-Votes Proposal 5 —Advisory vote on executive compensation. Votes For Votes Against Votes Abstained Broker Non-Votes Proposal 6 — Shareholder proposal on the separation of the role of the Chairman and Chief Executive Officer. Votes For Votes Against Votes Abstained Broker Non-Votes Item 9.01. Financial Statements and Exhibits. (d) Exhibits Amended and Restated Articles of Incorporation of Xcel Energy, as amended and restated on May 16, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. May 18, 2012 Xcel Energy Inc. (a Minnesota corporation) /s/ Cathy J. Hart Cathy J. Hart Vice President and Corporate Secretary Exhibit Index Amended and Restated Articles of Incorporation of Xcel Energy, as amended and restated on May 16, 2012.
